DETAILED ACTION
This action is written in response to the application filed 8/28/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 16/130587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons illustrated in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/130587 – reference application
16/553701 – this application
8. A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method comprising:
1. A computer implemented method, comprising:
obtaining inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
obtaining, by one or more processor, inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
generating a baseline emotion time series based on the inputs from the obtaining;
generating, by the one or more processor, a baseline emotion time series based on the inputs from the obtaining;
ascertaining one or more environmental factor affecting states of emotion as represented in the emotion time series by regression analysis;
ascertaining, by the one or more processor, one or more environmental factor affecting states of emotion as represented in the emotion time series by regression analysis;
building an emotion time series model for one of the one or more environmental factor from the ascertaining;
building, by the one or more processor, an emotion time series model for one of the one or more environmental factor from the ascertaining;

predicting, by the one or more processor, one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
producing a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
producing, by the one or more processor, a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
As illustrated above, every limitation in claim 1 of this application has a corresponding limitation in claim 8 of the copending application. Although they are not identical, they vary only in form (i.e. a method in claim 1 vs a computer program product in the copending application).

Dependent claims 2-7 of this application correspond to dependent claims 9-14 of the copending application in a similar fashion as the independent claims.

Claim Rejections - 35 USC § 101
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a computer implemented method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon?
generating... a baseline emotion time series;
ascertaining... one or more environmental factor affecting states of emotion;
building... an emotion time series;
predicting... one or more path to a target state;
producing... a recommendation specifying one or more activity to perform... in order to attain the target state.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is implemented “by one or more processors”, this processor is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only additional limitation is “obtaining... inputs of emotion time series data”, which is insignificant pre-solution activity. Although the identified mental processes are implemented by a computer processor, the statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-7. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 recites “obtaining feedback on the one or more activity in the recommendation” and “training the emotion time series model with the feedback”; these are additional mental processes.

Dependent claim 4 recites “classifying the obtained emotion time series data into a preconfigured category”; this is an additional mental process.
Dependent claim 5 recites “modeling... an average interval between occurrences of an event”, “modeling... a mean time”, “formulating... a log probability”, and “identifying any drift component”; these are additional mental processes.
Dependent claim 6 recites “wherein the one or more activity... includes... activities known to promote a relaxed and positive state [etc.]”; this is an additional mental process.
Dependent claim 7 recites “wherein the emotion time series data includes... emails, chat texts [etc.]”; this is merely additional information about the data being processed in the mental processes identified in independent claim .
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following are the references relied upon in the rejections below:
Sano, primary reference (Sano A, Johns P, Czerwinski M. Designing opportune stress intervention delivery timing using multi-modal data. In 2017 Seventh International Conference on Affective Computing and Intelligent Interaction (ACII) 2017 Oct 23 (pp. 346-353). IEEE.)
Downey (Downey AB. Think stats. Ver. 2.1.0. Green Tea Press. 2014. 264 pages.).
Frees (Frees E, Regression Modeling with Actuarial and Financial Applications, Cambridge University Press, Cambridge, UK, 2010, 585 pages.)
Picard (Picard, RW. Affective computing. M.I.T Media Laboratory, Cambridge, MA. Nov. 1995. Available at: http://hd.media.mit.edu/tech-reports/TR-321.pdf.)
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sano and Frees.
Regarding claim 1, Sano discloses a computer implemented method, comprising:
obtaining, by one or more processor, inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
P. 348: “During the first week were participants’ emotional state, work engagement and challenges surveyed on their computers a few times per hour and whenever participants unlocked their computer screens. The participants sometimes dismissed it and the sampling frequency was lower. Their emotional states were measured with the conventional 2 axes of arousal and valence [15] (-200: less arousal/negative valence) to 200 (more arousal/positive valence) and engagement and challenge were measured with 6 Likert scales (0: Not at all - 5: Extremely). All participants wore an activity tracker (Fitbit, USA) and a heart rate monitor (Zephyr, USA) to monitor their activity, sleep and heart rate and heart rate variability (HRV).In addition, their computer activity (keyboard, mouse, touch panel usage) and application usage (email, website and all applications) were monitored. The sensor and computer activity data were sent to our server and used for further offline analysis.” (Emphasis added.)
generating, by the one or more processor, a baseline emotion time series based on the inputs from the obtaining;
P. 349, fig. 2, reproduced below.

    PNG
    media_image1.png
    274
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    488
    media_image2.png
    Greyscale

Applicant’s fig. 5, illustrating time series estimates for anger, disgust, fear, joy, and sadness.
Sano, fig. 2, illustrating time series estimates for arousal, valence, engagement, and challenged.

...
building, by the one or more processor, an emotion ... model for one of the one or more environmental factor from the ascertaining;
P. 348: “In this section, we describe machine learning models to predict good or bad timing for providing stress interventions.”
predicting, by the one or more processor, one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
P. 347: “we ... (4) designed models to predict the optimal time to provide stress interventions.”
producing, by the one or more processor, a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
See also fig. 1.
Frees discloses the following further limitation which Sano does not seem to disclose explicitly:
ascertaining, by the one or more processor, one or more ... factor affecting states of emotion as represented in the emotion time series by regression analysis;
P. 310 et seq., logistic regression models. Cf. Applicant’s written description at [0070]-[0074] discussing using logistic regression for this purpose.See also pp. 312-13 discussing parameter estimation in logistic regression, wherein parameter estimates are generated to quantify the effect of each predictor on the target variable.
building, by the one or more processor, [a] time series model for one of the one or more ... factor from the ascertaining;
See generally pp. 310-315 discussing logistic regression. Although the models on these pages are not time series models, the same regression techniques can be applied using time-valued predictors (i.e. as disclosed by Sano at fig. 2.)See also p. 282-84: seasonal autoregressive models and seasonal exponential smoothing in time-series models.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the logistic regression techniques disclosed by Frees in the Sano system. Sano evaluates three distinct classification models: neural networks, support vector machines, and random forest. (See e.g. table 2 on p. 351.) Logistic regression can also be used for this purpose, and provides for a benefit over the aforementioned alternatives: logistic regressions generates parameters quantifying the effect of each parameter on the target variable (here, emotion) which are easily interpreted. This information can be useful to system operators in tuning the model (for improved performance) or for choosing intervention timing. Both disclosures pertain to machine learning.

Regarding claim 2, Sano discloses its further limitation comprising:
obtaining feedback on the one or more activity in the recommendation from the user and updated emotion time series data of the user, subsequent to the user had performed the one or more activity according to the recommendation; and
P. 348, second col.: “Participants were first asked if this was good timing for receiving a stress intervention using a 7-point Likert scale (1: Extremely bad - 7: Extremely good).” The Examiner notes that the participants were surveyed about their perception of the stress intervention timing both before and after the stress intervention was delivered.
training the emotion time series model with the feedback and the updated emotion time series data from the obtaining.
P. 348, second col.: “The responses to the interventions were sent to our server and used for further analysis.”

Regarding claim 3, Sano discloses its further limitation comprising:
calculating an emotion score corresponding to each instance of the obtained emotion time series data according to a preconfigured scale.
P. 349, fig. 2 and sec. 5.1 discussing z-score transformation.

Regarding claim 4, Sano discloses its further limitation the generating comprising classifying the obtained emotion time series data into a preconfigured category per each basic emotion, by modeling any linguistic expression from the obtained emotion time series data by topic.
P. 349: “We used the participants’ answers to a 7-point Likert scale prompt “Is this a good timing?” (1:Very Bad - 7:Very Good timing) and the data the participants missed answering the question to split out data into good timing and bad timing.”According to the mapping described above, linguistic expressions such as “Very Bad” and “Very Good” are mapped to (i.e. modeled using) the numbers 1-7.

Regarding claim 6, Sano discloses its further limitation wherein the one or more activity in the recommendation includes, but is not limited to, activities known to promote a relaxed and positive state of emotion, specifically for the user or for general public having demographic similar to the user, and wherein the one or more activity is stored in an emotion knowledge base.
P. 350: Among our micro-stress interventions, somatic individual (e.g. breathing exercise) and social (e.g. taking a walk with someone) interventions were rated as the most preferred. See also p. 384, fig 1: "Time for a quick stretch! Try some of these for a few minutes..." [hyperlink to stretch instructions follow].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sano, Frees and Downey.
Regarding claim 5, Downey discloses its further limitations which neither Sano nor Frees discloses explicitly comprising:
modeling, by use of probability density function, an average interval between occurrences of events ... from the ascertaining;
PP. 57-59: The exponential distribution. “In the real world, exponential distributions come up when we look at a series of events and measure the times between events, called interarrival times.”Also, p. 75, showing the PDF for the exponential distribution (λe- λx for x ≥ 0.)
modeling, by use of standard distribution, a mean time lapse between changes in states of emotion;
Id.
formulating, by use of logit function, a log probability of the one or more environmental factor from the identifying; and
P. 166, logit function. Cf. Applicant’s written description at [0074] discussing logit function.

identifying any drift component in a formula for the log probability from the formulating.
PP. 260-62, sec. 8.5: autoregressive integrated moving average (ARIMA) models. Cf. Applicant’s written description at [0080] discussing ARIMA models comprising a drift parameter. The drift component is denoted q in both the Applicant’s specification and in Frees (see p. 261, eqn. 8.6).
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Downey to the combined system of Sano and Frees. Such statistical techniques can be applied to any time-series data to draw useful conclusions therefrom. In the case of Sano, knowing the frequency (or its inverse, the time between events) for features being analyzed could inform decision regarding feature selection and granularity, which can be used to optimize the bias-variance tradeoff. All three disclosures pertain to machine learning.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sano, Frees and Picard.
Regarding claim 7, Sano discloses its further limitations wherein the emotion time series data include, but are not limited to, emails, chat texts ...
P. 348 “application usage”. Although Sano does not specify specifically email and chat text applications, the Examiner takes Official notice that these were (at the time of invention) among the applications most frequently used by office workers. Because of this fact, email and chatting applications would have been obvious choices for specific applications to monitor for the purpose of determining optimal stress intervention timing.
Picard discloses the following further limitations which Sano does not disclose wherein the emotion time series data include, but are not limited to ... blood pressure measurements, heartrate measurements, voice stress levels, and facial images, of or authored by the user.
 heart rate, diastolic and systolic blood pressure, pulse, pupillary dilation,  respiration skin conductance and color and temperature.” (Emphasis added.)
P. 6: “Sentic modulation, e.g. voice inflection, facial expression, posture, is how an emotional state is typically expressed, it is the primary means of communicating human emotion. When computers learn to recognize human emotion, they will rely primarily on sentic modulation.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique disclosed by Picard for considering the features discussed above as inputs to the emotion prediction system of Sano/Frees because these additional features could help improve the performance accuracy of the emotion prediction model. All three disclosures pertain to machine learning, and Sano and Picard both pertain specifically to affective (i.e. emotion-aware) computing.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Santos discloses a discussion of affective computing (i.e. emotion aware computing) can be implemented in e-learning systems. See particularly p. 264 et seq., sec. 13.1.1 discussing metrics for emotions and p. 267 et seq., table 1 listing a variety of data sources including cameras, galvanic skin resistance, voice, keystrokes, and questionnaires. (Santos OC. Emotions and personality in adaptive e-learning systems: an affective computing perspective. In Emotions and personality in personalized services 2016 (pp. 263-285). Springer, Cham.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124